aa ast noy tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct se tier rat uniform issue list legend taxpayer a ira account b ira account c financial_institution d date e year f financial_institution g financial_institution h financial_institution amount amount amount amount amount 201vuu03038 dear this letter is in response to a request for a letter_ruling dated date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code regarding the distribution of amount sec_1 and totaling amount from your individual_retirement_accounts ira accounts b and c respectively maintained with financial_institution d the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount sec_1 and from ira accounts b and c asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 of the code was due to her deteriorating mental condition which impaired her ability to make financial decisions and prevented her from understanding the nature of her actions taxpayer a further represents that amount is now in an account with financial_institution and has not been used for any purpose taxpayer a held two individual_retirement_accounts ira accounts b and c at financial_institution d taxpayer a withdrew the funds totaling amount from both iras to establish two certificates of deposit at financial_institution g on date e one was a certificate of deposit for amount the other was a flexible cd certificate for amount neither of the two new_accounts was an ira taxpayer a asserts that she was not aware that the funds held at financial_institution d were in retirement accounts was not aware of the 60-day rollover requirement and was not advised of the 60-day rollover requirement by anyone at financial_institution d upon the maturity of the cds at financial_institution g taxpayer a opened a new cd at financial_institution h using amount from the larger cd taxpayer a deposited the interest accrued on amount plus the interest and principal from amount into her checking account for her own personal_use taxpayer a subsequently closed the financial_institution h account in year f and deposited amount plus interest accrued into an account at financial_institution where it currently remains documentation submitted with taxpayer a's request reflects that taxpayer a has been treated for medical conditions which have left taxpayer a with cognitive problems she has been experiencing memory loss for years and has sustained several serious accidents requiring medical attention 201uu3031 based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the entire distribution amount she received on date e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount within the 60-day rollover period authorized by sec_408 of the code was due to medical conditions which impaired her cognitive ability to accomplish a timely rollover or understand complex financial matters therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira accounts b and c taxpayer a the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 is granted a period of days from no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id number - by phone at - or by fax at - _ please address all correspondence to se t ep ra t1 sincerely oll g-waller cariton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose copy of cover letter to authorized representative cc
